UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) ☑ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the quarterly period ended March 31, 2014 ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period from to Commission file number: 1-16525 CVD EQUIPMENT CORPORATION (Name of Registrant in Its Charter) New York 11-2621692 State or Other Jurisdiction ofIncorporation or Organization) (I.R.S. Employer Identification No.) 355 South Technology Drive Central Islip, New York (Address of principal executive offices) (631) 981-7081 (Registrant’s Telephone Number, Including Area Code) Indicate by check whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ☑ No☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ☑ No☐ Indicate by check mark whether registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act). Large accelerated filer ☐ Accelerated filer ☐ Non-accelerated filer ☐Smaller reporting company ☑ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes  No ☑ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 6,123,957 shares of Common Stock, $0.01 par value at May 2, 2014. CVD EQUIPMENT CORPORATION AND SUBSIDIARIES Index Part I - Financial Information Item 1 - Financial Statements (Unaudited) Consolidated Balance Sheets (Unaudited) at March 31, 2014 and December 31, 2013 2 Consolidated Statements of Operations (Unaudited) for the three months ended March 31, 2014 and 2013 3 Consolidated Statements of Cash Flows (Unaudited) for the three months ended March 31, 2014 and 2013 4 Notes to Unaudited Consolidated Financial Statements 5 Item 2 - Management's Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3 – Quantitative and Qualitative Disclosures About Market Risk 14 Item 4 - Controls and Procedures 15 Part II - Other Information 16 Item 1 - Legal Proceedings 16 Item 2 – Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3 – Defaults Upon Senior Securities 16 Item 4 – Mine Safety Disclosures 16 Item 5 - Other Information 16 Item 6 - Exhibits 17 Signatures 18 Exhibit Index 19 PART 1 – FINANCIAL INFORMATION Item 1 – Financial Statements CVD EQUIPMENT CORPORATION AND SUBSIDIARIES Consolidated Balance Sheets (Unaudited) March 31, 2014 December 31, 2013 ASSETS Current Assets: Cash and cash equivalents $ 11,968,531 $ Accounts receivable, net Cost and estimated earnings in excess of billings on uncompleted contracts Inventories Deferred income taxes – current Other current assets Total Current Assets Property, plant and equipment, net 15,325,325 Construction in progress Deferred income taxes – non-current Restricted cash Other assets Intangible assets, net Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities: Current maturities of long-term debt $ 720,000 $ Billings in excess of costs and estimated earnings on uncompleted contracts 397,164 252,890 Accounts payable and accrued expenses Deferred revenue Total Current Liabilities Long-term debt, net of current portion Total Liabilities Commitments and Contingencies - - Stockholders’ Equity Common stock - $0.01 par value – 10,000,000 shares authorized; issued and outstanding, 6,112,107 at March 31, 2014 and 6,091,707 at December 31, 2013 Additional paid-in-capital Retained earnings Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ The accompanying notes are an integral part of these consolidated financial statements 2 CVD EQUIPMENT CORPORATION AND SUBSIDIARIES Consolidated Statements of Operations (Unaudited) Three Months Ended March 31, 2014 Revenue $ $ Cost of revenue Gross profit Operating expenses Selling and shipping 358,325 244,342 General and administrative Total operating expenses Operating loss ) ) Otherincome(expense) Interest income 8,194 Interest expense ) ) Other income 23,829 Total other income(expense) 1,148 ) Loss before income tax (expense)/benefit (48,767 ) ) Income tax (expense)/benefit ) 462,380 Net loss $ ) $ ) Basic loss per common share $ ) $ ( 0.07 ) Diluted loss per common share $ ) $ ) Weighted average common shares outstanding basic Effect of potential common share issuance: Weighted average common shares outstanding diluted The accompanying notes are an integral part of these consolidated financial statements 3 CVD EQUIPMENT CORPORATION AND SUBSIDIARIES Consolidated Statements of Cash Flows (Unaudited) Three Months Ended March 31, Cash flows from operating activities Net loss $ ) $ ) Adjustments to reconcile net(loss) to net cash provided by/(used in) operating activities: Stock-based compensation expense Depreciation and amortization Deferred tax expense/(benefit) ) Bad debt provision ) Changes in operating assets and liabilities: Accounts receivable Cost in excess of billings on uncompleted contracts ) ) Inventories ) ) Other current assets 97,320 Increase (decrease) in operating liabilities: Billings in excess of costs and estimated earnings on uncompleted contracts ) Accounts payable and accrued expenses 357,635 ) Deferred revenue ) Net cash provided by (used in) operating activities ) Cash flows from investing activities: Release of restricted cash - Capital expenditures ) ) Deposits - - Net cash provided by (used in) investing activities ) Cash flows from financing activities: Proceeds from stock options exercised Proceeds from long-term debt - - Payments of long-term debt ) ) Net cash used in financing activities ) ) Net increase (decrease) in cash and cash equivalents 720,971 ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of cash flow information: Income taxes paid $ 1,622 $ 25 Interest paid $ $ The accompanying notes are an integral part of these consolidated financial statements 4 CVD EQUIPMENT CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS March 31, 2014 (Unaudited) NOTE 1:BASIS OF PRESE
